Citation Nr: 0915037	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-35 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for PTSD with an 
initial disability rating of 30 percent and an effective date 
of January 11, 2005.  The RO in St. Petersburg, Florida, 
currently retains jurisdiction of the Veteran's claim.

An August 2007 rating decision increased the rating for the 
Veteran's PTSD to 50 percent disabling, effective January 11, 
2005.  Therefore, because the Veteran was not granted the 
full benefit he sought, his claim for a higher initial rating 
for PTSD is still on appeal.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

A hearing was held in January 2009 at the RO before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  At the time of the Board hearing, the Veteran 
submitted additional evidence that had not been considered by 
the RO.  However, a remand pursuant to 38 C.F.R. § 20.1304 
(2008) is not necessary, as the Veteran specifically waived 
RO jurisdiction of the newly submitted evidence


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational 
and social impairment, with reduced reliability and 
productivity; and a current GAF score of 50.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The issue of the evaluation to be assigned the now-service 
connected PTSD disability is a "downstream" issue.  Hence, 
additional notification is not required.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) aff'd by Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO provided 
the appellant with pre-adjudication notice with regard to 
entitlement to service connection in a February 2005 letter.  
Additional notice, including that concerning the issue of 
establishing higher evaluations and effective dates, was 
provided by letter in April 2007.  The claim was subsequently 
re-adjudicated in an August 2007 statement of the case (SOC).  
The Veteran had the opportunity to submit additional argument 
and evidence, and to meaningfully participate in the 
adjudication process.

VA has obtained service treatment records (STRs), assisted 
the Veteran in obtaining evidence, afforded the Veteran 
medical examinations and opinions as to the existence and 
severity of his disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran seeks an evaluation in excess of 50 percent for 
PTSD.  At his January 2009 hearing the Veteran testified that 
he currently receives treatment and takes medications for his 
PTSD, that he avoids coming out of his room sometimes, and 
that he has been to emergency rooms because of anxiety 
attacks.  The Veteran's wife testified that the Veteran has 
stated in the past that he wanted to commit suicide.  The 
Veteran also testified that he has been told by a doctor that 
he was unemployable due to his PTSD, and that he retired from 
his job at the railroad due to an occupational disability 
related to his shoulder.  The Veteran's wife submitted a 
statement dated June 2008, which notes that he is impossible 
to sleep with, has insomnia, restless legs, and pushes her in 
her sleep.

The RO originally granted service connection for PTSD in 
February 2006, assigning a 30 percent rating with an 
effective date of January 11, 2005.  In an August 2007 rating 
decision the RO increased the Veteran's rating for PTSD to 50 
percent, effective January 11, 2005.  The Veteran's PTSD 
disability is rated under 38 C.F.R. § 4.130, DC 9411.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505, 508 (2007); see also 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the general rating formula for mental disorders a 50 
percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 41 to 50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  A GAF score of 51 to 60 
denotes moderate symptoms, or moderate difficulty in social 
and occupational functioning.  A GAF score of 61 to 70 
denotes mild symptoms or some difficulty in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

VA treatment records dated in August 2005 note that the 
Veteran had trouble with crowds, had a lot of anxiety, 
startled easily, had flashbacks and had sleep troubles, but 
denied concentration trouble, worthlessness, and appetite 
trouble.  An assessment of PTSD was made and a GAF score of 
65 was assigned.

A VA examination was conducted in October 2005.  The examiner 
indicated that he reviewed the Veteran's claim file.  The 
Veteran rported that he was on disability from his job with 
the railroad because of a right rotator cuff injury.  He did 
not attribute his unemployment to anything psychiatric in 
nature.  He currently lived with his son and wife, and 
reported getting along quite well with his son.  The Veteran 
reported socializing with his neighbors, having friends at 
the VFW and liking to attend sporting events; he denied a 
history of suicidal attempts.  He avoided large crowds.  A 
mental status examination revealed that the Veteran was very 
pleasant and cooperative, had good eye contact, had logical 
and sequential thought process, denied any hallucinations or 
delusions, denied any suicidal or homicidal ideation, was 
oriented to person, place, and time, had intact memory, 
denied any significant obsessive or ritualistic behavior, and 
had speech that was within normal limits.  He reported 1-2 
panic attacks per week, lasting 5-10 minutes, and that he 
slept 2-3 hours per night.  The Veteran reported that he was 
a third shift railroad worker, which impacted his sleeping, 
but noted that it was pretty hard to sleep when you "were in 
Vietnam as well."  The Veteran reported episodic nightmares 
of his Vietnam experiences, occurring at least once every 
four weeks.  A diagnosis of PTSD was given and a GAF score of 
70 was assigned, and it was noted that the Veteran continued 
to complain of anxiety, insomnia, depression, and 
hyperarousal.  It was also noted that he demonstrated the 
capability of maintaining occupational and social functioning 
with some meaningful interpersonal relationships.

VA treatment records dated in December 2005 note that the 
Veteran reported PTSD symptoms of anxiety, startling easily, 
and sleep trouble, which used to be much worse until the 
newer antidepressant.  It was noted that the Veteran was 
alert and orientated, his mood was euthymic, and his affect 
was full.  It was noted that the Veteran had good eye 
contact, goal directed and logical thought process, and 
intact insight and judgment.  An assessment of PTSD was given 
and a GAF score of 65 was assigned.  

VA treatment records dated in April 2007 note that the 
Veteran had a long history of unstable relationships, poor 
work history, illicit drug use, hypervigilance, nervousness, 
restlessness, nightmares that were mild and infrequent 
nowadays, and prolonged sleep latency.  Suicide was noted as 
no.  A mental status examination  revealed that the Veteran 
was alert and attentive, casually dressed, had appropriate 
eye contact, normal psychomotor activity, had speech that was 
spontaneous, clear, coherent, and relevant, had euthymic mood 
and mood-congruent affect, had intact memory, insight, and 
judgment, that there was no evidence of manifest psychotic 
process, that he was not suicidal, and that he had adequate 
attention and concentration.  A diagnosis of PTSD was given, 
and a GAF score of 55 was assigned.  

VA treatment records dated in July 2007 note that a mental 
status examination revealed that the Veteran was alert and 
attentive, casually dressed, had appropriate eye contact, 
normal psychomotor activity, that he was pleasant and 
articulate, that his speech was spontaneous, clear, coherent, 
and relevant, that he had euthymic mood and mood-congruent 
affect, had intact memory, insight, and judgment, had no 
evidence of manifest psychotic process, that he was not 
suicidal, that he was oriented in four spheres and that he 
had adequate attention and concentration.  A diagnosis of 
PTSD was given, and a GAF score of 55 was assigned.  Similar 
findings were reported in November 2007.

A VA examination was conducted in May 2008.  It was noted 
that the Veteran was married to his third wife, and that they 
had been together for 15 years.  He had a good relationship 
with his family.  The Veteran was social at the Veteran's 
clubs, which he went to a couple times per week.  He had no 
history of suicide attempts and had not had violent episodes 
for years.  A psychological examination revealed that his 
general appearance was neatly groomed and appropriately 
dressed, his psychomotor activity and speech were 
unremarkable, his affect was appropriate, his mood was good, 
he was oriented to person, time, and place, his thought 
process and content were unremarkable, he had no delusions, 
his judgment was noted as he understood the outcome of his 
behavior, he had sleep impairment consisting of sleeping 3-4 
hours per night and having nightmares at least 3 times per 
week, and that he had no inappropriate behavior.  It was also 
noted that the Veteran did not have obessional or ritualistic 
behavior, panic attacks, suicidal or homicidal thoughts, that 
he had good impulse control, and that he had no episodes of 
violence.  He was able to maintain minimum personal hygiene.  
His remote, recent, and immediate memory were normal.  He had 
recurrent and intrusive recollections and dreams of his 
traumatic experiences, avoided thoughts, feelings, and 
conversations associated with the trauma, had feelings of 
detachment or estrangement from others, and had difficulty 
falling or staying asleep, hypervigilance, and exaggerated 
startle response.  A diagnosis of PTSD was given, and a GAF 
score of 55 was assigned.  

A psychological assessment dated in January 2009, which was 
signed by a physician, notes that the Veteran had mild 
impairment in relating to other people, mild deterioration of 
personal habits, and definite constriction of interest.  
Considerably severe impairment of appropriate response to 
supervision and co-workers was reported along with totally 
incapacitating response to work pressures.  It was also noted 
that he was not employable.  A diagnosis of PTSD was given, 
and a GAF score of 50 was assigned.  

On the whole, the evidence more nearly approximates the 
criteria for a 50 percent, rather than a 70 percent, rating.  
The medical evidence does not demonstrate findings of 
suicidal ideation, obsessional rituals, illogical speech, 
near continuous panic or depression, spatial disorientation, 
impaired impulse control, and neglect of personal appearance 
and hygiene, which would be indicative of occupational and 
social impairment with deficiencies in most areas.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Some difficulty in 
adapting to stressful circumstances and some inability to 
establish and maintain effective relationships were noted, 
however, these factors alone more nearly approximate a 50 
percent rating.  Likewise, the Veteran's reported GAF scores 
ranged between 50 to 70, which, at worst, is representative 
of no greater than serious symptoms.  See Carpenter v. Brown, 
8 Vet. App. at 242- 244. 

As the criteria for assignment of the next higher 70 percent 
rating are not met, the criteria for the even higher rating 
of 100 percent are likewise not met. 

At no time since the effective date of service connection, 
January 11, 2005, has the Veteran's disability met or nearly 
approximated the criteria for a rating in excess of 50 
percent, and staged ratings are not for application.  See 
Hart v. Mansfield, 21 Vet. App. 505; see also Fenderson v. 
West, 12 Vet. App. at 126-27.

The Veteran genuinely believes that severity of the his 
disability merits a higher rating.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
severity of his service-connected PTSD disability as related 
to the schedular criteria, and his views are of limited 
probative value.  And, even if his opinion was entitled to be 
accorded significant probative value, it is far outweighed by 
the detailed opinions provided by the VA medical 
professionals, which shows that the criteria for an initial 
disability rating in excess of 50 percent have not been met.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006)); 
Gilbert v. Derwinski, 1 Vet. App. 49; 38 U.S.C.A. § 5107(b).  
The compensation examinations were accorded specifically to 
determine the severity of his symptoms, and the Board must 
assume that he would describe his symptoms as accurately as 
possible.

The preponderance of the evidence is against an initial 
evaluation in excess of 50 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58. 

The Veteran's disability picture has not been rendered so 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board initially notes that the Veteran has not reported 
any unusual symptoms that are not reasonably contemplated by 
the schedular criteria.  The evidence does not show frequent 
hospitalization or marked interference with employment.  
Although the January 2009 VA psychological assessment notes 
that the Veteran is unemployable, the Veteran reportedly 
consistently worked until he retired due to an occupational 
shoulder disability, and there is no evidence of record other 
than the Veteran's unsubstantiated assertions indicating that 
while the Veteran worked, his PTSD markedly interfered with 
his employment.  The employment data submitted by him in 
September 2007 did not reflect marked interference with his 
employment prior to his retirement due to his shoulder 
injury.  The current schedular criteria adequately compensate 
the Veteran for the current nature and extent of severity of 
the disability at issue.  Having reviewed the record with 
these mandates in mind, there is no basis for further action 
on this question.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD) is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


